Citation Nr: 0033054	
Decision Date: 12/19/00    Archive Date: 12/28/00	

DOCKET NO.  98-12 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a lumbar laminectomy, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from October 1978 to July 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
VARO in Detroit, which increased the disability rating for 
the veteran's low back disability from 10 percent to 
20 percent disabling, effective April 14, 1997.  The veteran 
has continued to disagree with the assigned evaluation.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a veteran has filed a notice of 
disagreement as to the assignment of a disability evaluation, 
a subsequent rating decision awarding a higher rating, but 
less than the maximum available benefit, does not abrogate 
the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  


FINDINGS OF FACT

1.  Manifestations of the low back disability include forward 
flexion to 45 degrees, backward extension to 25 degrees, 
right and left lateral rotation to 25 degrees each, and right 
and left lateroflexion to 25 degrees each.  The veteran 
complains of pain on the various movements.  X-ray studies 
show degenerative disc disease at the L5 - S1 level with 
gross narrowing and sclerosis.  

2.  Examinations accorded the veteran by VA in November 1998 
showed no neurologic impairment and no evidence of 
lumbosacral strain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

A review of the evidence of record discloses that the veteran 
injured his back while on active duty.  He underwent a lumbar 
laminectomy for herniated nucleus pulposus at the L5 - S1 
level in 1981.  

At the time of examination by VA in August 1982, he was given 
a diagnosis of postoperative laminectomy with associated 
chronic lumbosacral strain, with mild minimal disc space 
narrowing between the L5 - S1, and narrowing of the arch of 
the L5 vertebra by X-ray.  

By rating decision dated in October 1982, service connection 
for the low back disability was granted and a 10 percent 
rating was assigned, effective July 7, 1982, the day 
following the veteran's service discharge.

Subsequent post service records include reports of private 
treatment and evaluation in 1997.  At the time of evaluation 
at a private hospital in May 1997, the veteran complained of 
intermittent low back pain since the laminectomy in 1981.  He 
reported being employed by the Post Office and indicated that 
he had a difficult time with physical activities.  X-ray 
studies reportedly showed significant narrowing of the 
L5 - S1 interspace.  Otherwise, there was normal vertebral 
body alignment with well-preserved disc spaces.  

Magnetic resonance imaging accorded the veteran at the 
private hospital in June 1997 showed residual disc herniation 
at the L4-L5 and L5 - S1 levels.  

The veteran was given an epidural steroid injection at a 
private facility in July 1997 and when he returned to the 
clinic that month, he indicated his condition was better.  
Most of his morning symptoms had subsided, although he 
continued to have some discomfort in the afternoon.  He was 
working, although with restrictions.  There were indications 
of slight sciatica, but it was described as much improved.

The veteran was accorded an examination of the spine by VA in 
September 1997.  He complained of fairly constant pain in the 
low back region.  He stated he could  not run and he reported 
it was difficult for him to bend.  Prolonged sitting was 
described as uncomfortable.  He was taking Tylenol or Motrin.  

On examination his equilibrium was normal and posture was 
described as good.  There was no fixed deformity of the 
lumbosacral spine.  Muscle tone was satisfactory without any 
spasm.  There was a midline surgical scar which was tender to 
palpation.  

Forward flexion was to 40 degrees, backward extension was 
25 degrees, right and left lateroflexion were 25 degrees 
each, and right and left lateral rotation were 20 degrees 
each.  The veteran complained of pain during the motion 
maneuvers.

Both lower limbs were equal in length.  The alignment was 
good.  Sensation was normal, and Lasegue's testing was 
negative.  

A review of an X-ray study done in June 1997 showed evidence 
of degenerative disc disease at the L5 - S1 level with some 
narrowing, and there was sclerosis.  No specific bone defect 
was noted to indicate the laminectomy.  

The diagnosis was degenerative disc disease in the 
lumbosacral area with narrowing and sclerotic changes.  

By rating decision dated in November 1997, the evaluation for 
the low back disability was increased from 10 percent to 
20 percent disabling, effective April 14, 1997.  

The veteran was accorded a brain and spinal cord examination 
by VA in November 1998.  He stated that he had constant low 
back pain with intermittent radiation down the right leg.  He 
reported that on periodic occasions he would have similar 
pain in the left leg.  He was able to walk a quarter mile, 
stand for 10 minutes, sit for 5 to 15 minutes, and lift and 
carry 15 pounds.  Strength in his legs was described as fair.  
He reported numbness in the right leg on sitting.  It was 
noted that he had sustained an injury to the right leg in 
1983 with injury to the right ankle.  

Neurologic examination was unremarkable.  The examination 
diagnosis was status post herniated nucleus pulposus of the 
lumbar spine, with history of sciatica.  It was stated there 
was no neurologic disability.  

The veteran also received an examination of the spine in 
November 1998.  It was noted he was still working with the 
Post Office.  He referred to constant pain in the low back.  
He stated that sometimes the pain would go down the right leg 
or the left leg.  Walking a long distance and bending 
increased the pain.  

At times the veteran stated that he used a back brace.  He 
indicated he also had used a TENS unit in the past.  He 
walked with a mild limp on the right and complained of pain 
in the right ankle.  Equilibrium was normal.  

The pelvis was symmetrical without any tilting.  There was no 
scoliosis or kyphosis.  Muscle tone was good without any 
spasm.  There was a midline surgical scar running 2 1/2 
inches in length.  It was tender on palpation, but there was 
no cough aggravation of pain.  Forward flexion was to 
45 degrees with a complaint of pain.  Backward extension was 
to 25 degrees, also with a complaint of pain.  Right and left 
lateroflexion were to 25 degrees, and right and left lateral 
rotations were to  25 degrees on each side with a complaint 
of pain.  

Both lower limbs were negative for any neurologic deficiency.  
Power was satisfactory, and sensation was normal.  There was 
no muscle atrophy.  Muscle tone was good.  Straight leg 
raising was to 65  degrees on either side with a complaint of 
pain, but Lasegue's testing was negative.

X-ray studies of the lumbosacral spine showed degenerative 
disc disease at the L5 - S1 level with gross narrowing and 
sclerosis.  A laminectomy defect was not visualized on the 
films. 

The diagnosis was status post laminectomy of the lumbosacral 
spine with gross degenerative disc disease.  It was stated 
there was no evidence of lumbosacral strain at the present 
time.  

Pertinent Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA's Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including the service medical 
records.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on his functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Under Diagnostic Code 5292, a 10 percent evaluation is for 
assignment for slight limitation of motion of the lumbar 
spine and a 20 percent evaluation is for assignment for 
moderate limitation of motion.  For the next higher rating of 
40 percent, there must be severe limitation of motion.  

Diagnostic Code 5293 provides for a 10 percent disability 
rating when a vertebral disc syndrome is mild.  A 20 percent 
rating is for assignment for moderate intervertebral disc 
syndrome, with recurring attacks.  For a 40 percent rating, 
intervertebral disc syndrome must be severe with recurring 
attacks and with intermittent relief.  A 60 percent rating is 
warranted when intervertebral disc syndrome is pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.

Also applicable is Diagnostic Code 5295 which provides a 
20 percent evaluation for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  The next higher 
rating of 40 percent is assigned for lumbosacral strain if 
severe, with listing of whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

When after careful consideration of the evidence, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

Analysis.

The Board has reviewed the entire evidentiary record and 
notes that the most probative evidence is the report of VA 
examination accorded the veteran in November 1998.  At the 
time of that examination the veteran showed some limitation 
of motion of his spine, but it was not shown to be marked or 
severe in degree.  At the time of the examination forward 
flexion was to  45 degrees, backward extension was to 
25 degrees, while right and left lateroflexion and right and 
left lateral rotation were to 25 degrees each.  

The veteran complains of pain associated with the back, but 
the range of motion of the spine is not shown to be severe 
enough so as to warrant the assignment of a 40 percent 
evaluation.  The Board has considered the potential impact of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, pertaining to pain and use 
and functional impairment.  However, the medical evidence 
does not show such significant functional impairment as a 
result of pain caused by the service-connected disability as 
to warrant the assignment of a higher disability rating.  

The disc disease is currently evaluated under Diagnostic 
Code 5293.  A higher evaluation would require that the 
disability be severe, and be manifested by recurring attacks 
with little intermittent relief.  The medical evidence shows 
little treatment for a low back disability in recent years, 
thereby suggesting that he is experiencing more than "little 
intermittent relief."  At the time of the 1998 examination 
accorded him, there was no evidence of lumbosacral strain.  
He was accorded a special brain and spinal cord examination 
and it was specifically indicated at that examination that 
there was no neurologic disability resulting from the 
service-connected low back disability.  

Accordingly, the Board finds the veteran evidences no 
additional, significant functional impairment as the result 
of pain caused by his service-connected disability.  Rather, 
the limitations on his activities are consistent with the 
type of disability contemplated in the assigned 20 percent 
evaluation.  38 C.F.R. §§  4.40, 4.45, 4.59.  

The Board concurs with the RO that there are no unusual or 
exceptional factors such as to warrant an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b) (1), and 
the veteran has not asserted that there are such factors.

ORDER

A rating in excess of 20 percent for a low back disability is 
denied.

		
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals







